 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00131-LJO-SKO
11
                                  Plaintiff,            STIPULATION AND ORDER TO CONTINUE
12                                                      SENTENCING
                            v.
13
     URIEL ERNESTO SALAZAR-SATMIENTA,
14
                                 Defendant.
15

16
                                                BACKGROUND
17
             This matter is currently scheduled for sentencing on January 13, 2020. However, as noted in
18
     paragraphs 9 and 20 the PSR, the defendant has not yet established entitlement to “Safety Valve” status.
19
     The parties are working to determine whether the final requirements may be met. However, due to
20
     scheduling commitments, they are unable to do so before January 13, 2020. The parties therefore
21
     request that the sentencing date be vacated and the case for a change of plea on January 27, 2020.
22
            A proposed order appears below.
23
     //
24
     //
25
     //
26
     //
27
     //
28

                                                        1
30
 1                                       STIPULATION AND ORDER
 2          IT IS HEREBY STIPULATED by and between the parties hereto, and through their respective
 3
     attorneys, that the sentencing hearing currently set for January 13, 2020 be vacated and re-set for
 4
     January 27, 2020.
 5

 6

 7                                                                Respectfully submitted,

 8                                                                McGREGOR W. SCOTT
                                                                  United States Attorney
 9
     DATED: January 6, 2020                               By:     /s/ Michael G. Tierney
10                                                                Michael G. Tierney
                                                                  Assistant United States Attorney
11

12
     DATED: January 6, 2020                               By:     /s/ Steven L. Crawford
13                                                                Steven L. Crawford
                                                                  Attorney for Uriel Salazar-Sarmienta
14

15

16

17
                                                    ORDER
18

19          Continuance granted to 10:00 a.m. on January 27, 2020.

20
     IT IS SO ORDERED.
21
        Dated:     January 7, 2020                            /s/ Lawrence J. O’Neill _____
22
                                                       UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

                                                          2
30
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



30
